Citation Nr: 1013920	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1975 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2007 and in September 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In a rating decision in September 2009, the RO denied the 
claim for temporary total disability rating based upon either 
hospitalization or the need for convalescence for a service-
connected disability.  As the Veteran has not initiated an 
appeal of the adverse determination, the claim has not been 
developed for appellate review.  The Veteran does have the 
remainder of the one-year period from September 16, 2009, to 
file a notice of disagreement to initiate an appeal of the 
claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for a total disability rating for compensation 
based upon individual unemployability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period considered in this appeal, the degenerative 
disc disease of the lumbar spine is manifested by chronic low 
back pain and limitation of motion of forward flexion to 10 
degrees without unfavorable ankylosis, incapacitating 
episodes, or objective neurologic abnormalities. 




CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5242 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On claim for increase for the back, the RO provided pre-
adjudication VCAA notice by letters, dated in April 2005 and 
in March 2006.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for degenerative disc disease of the 
lumbar spine.  Dingess, 19 Vet. App. 473, 490; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded VA examinations in October 2005, in 
February 2007, and in February 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

On VA examination in October 2005, the Veteran stated his 
disability began in service when he was trying to lift a 
heavy stove and he has had chronic low back pain ever since.  
The Veteran complained of continuous pain and pain radiating 
into the lower extremities with occasional numbness in the 
right lower extremity.  The Veteran did not feel the 
disability interfered with his activities of daily living and 
he did not describe incapacitating episodes.  He did use a 
cane and he could walk about two blocks.

On physical examination, forward flexion was to 20 degrees.  
Extension was to 0 degrees.  Lateral and rotational flexions 
were to 15 degrees, bilaterally.  The neurologic examination 
was normal.  The examiner noted that a MRI in February 2005 
showed multiple disc bulges in the lumbar spine.  The 
diagnosis was multilevel degenerative disc disease of the 
lumbar spine.

On VA examination in February 2007, the Veteran complained of 
pain in the lower back, which lasted all day although he 
could sleep and lie on either side.  He did not have any 
flare-ups and he had no systemic complaints of numbness, 
weakness, bladder or bowel dysfunction, or erectile 
dysfunction.  He did use a cane to help with balance and he 
could walk two to three blocks.  He was not current employed.

On physical examination, forward flexion was to 10 degrees 
and extension was to 10 degrees.  Left lateral flexion was to 
4 degrees and right lateral flexion was to 8 degrees.  
Rotational flexion was to 5 degrees, bilaterally.  Range of 
motion did not change with repetition.  The neurological 
evaluation did not demonstrate any sensory, motor, or reflex 
abnormalities.  

On VA examination of February 2009, the Veteran stated his 
disability had progressively worsened.  Besides pain and 
decreased motion, he complained of decreased motion, fatigue, 
stiffness, and weakness.  The Veteran did not have any 
urinary, bowel, or erectile dysfunction.  He did not 
experience numbness, paresthesias, leg or foot weakness, or 
falling or unsteadiness.  The disability prevented the 
Veteran from performing chores and had a severe effect on 
bathing.  It had a mild effect on shopping, travelling, 
feeding, bathroom use, and grooming.  It had a moderate 
effect on sports and dressing.

The VA examiner noted guarding of movement.  The Veteran 
stated he could not heel and toe walk.  The neurological 
examination was normal.  There was no thoracolumbar spine 
ankylosis.  Forward flexion was to 25 degrees and extension 
was to zero degrees.  Bilateral lateral flexion was to 30 
degrees and bilateral rotational flexion was to 30 degrees. 


Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.



Degenerative Joint Disease and Degenerative disc disease are 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc Syndrome), whichever method results in the higher 
rating. 38 C.F.R. § 4.71, Diagnostic Codes 5242 and 5243.

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
entire thoracolumbar spine. 

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
or neurologic symptoms due to nerve root stretching.  General 
Rating Formula, Note (5).

Under the General Rating Formula, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code depending on the particular nerve 
or nerve group that is affected.  General Rating Formula, 
Note (1).  Radiating pain or radiculopathy, that is, sciatic 
pain is rated under Diagnostic Code 8520.  Under Diagnostic 
Code 8520, the criterion for a 10 percent rating is mild 
incomplete paralysis.  

Under the Formula for Rating Intervertebral Disc Syndrome, 
the criteria for the next higher rating, 60 percent, are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  



Analysis

As summarized above, on the VA examinations in 2005, in 2007, 
and in 2009, the Veteran had active range of motion in all 
planes although the ranges of motion were severely limited.  
Also, on VA examination in February 2009, the VA examiner 
specifically reported that the Veteran did not have ankylosis 
of thoracolumbar spine.  Under the General Rating Formula, in 
the absence of a finding of unfavorable ankylosis of the 
entire thoracolumbar spine, the criterion for the next higher 
rating, 50 percent, is not met. 

As for associated neurologic objective abnormalities, no 
neurological objective abnormality was shown on VA 
examinations in 2005 (the neurologic examination was normal), 
in 2007 (the neurological evaluation did not demonstrate any 
sensory, motor, or reflex abnormalities), and in 2009 (the 
neurological examination was normal). In light of the normal 
neurologic findings, the criterion of mild incomplete 
paralysis for a 10 percent rating under Diagnostic Code 8520 
is not met.

Under the Formula for Rating Intervertebral Disc Syndrome, on 
VA examination in October 2005, the Veteran did not describe 
incapacitating episodes.  On VA examination in February 2007, 
the Veteran did not have any flare-ups of lower back pain.  
On VA examination of February 2009, the Veteran did not 
complain of incapacitating episodes, requiring bed rest 
prescribed by a physician and treatment by a physician.  In 
the absence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, the 
criteria for the next higher rating under the Formula for 
Rating Intervertebral Disc Syndrome are not met. 

As the preponderance of the evidence is against an initial 
rating higher than 40 percent for degenerative disc disease 
of the lumbar spine, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the  disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 40 percent for degenerative 
disc disease of the lumbar spine is denied.




REMAND

On the claim for a total disability rating for compensation 
based on individual unemployability, the Veteran argues that 
he can not obtain or maintain employment due to his 
service-connected degenerative disc disease of the lumbar 
spine. 

When a Veteran is unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability, but who fails to meet the threshold minimum 
percentage standards for a total disability rating of 60 
percent or more for a single disability under 38 C.F.R. 
§ 4.16(a), the claim may be referred to the Director, 
Compensation and Pension Service for an extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  The Board does not 
have the authority to decide the merits of a claim for an 
extraschedular rating in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the claim for a total 
disability rating for compensation 
based upon individual unemployability 
to the Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 
4.16(b). 

2.  After the development has been 
completed, adjudicate the claim for a 
total disability rating for 
compensation based on individual 
unemployability on an extraschedular 
basis.  If the extraschedular rating is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


